DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.       The Applicant’s Amendment filed on 09/16/2022. Claims 1-3 and 7-12 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.	Claims 1-3 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

5. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-3, 7-10 are directed to a control method (i.e., process), claim 11 is directed to a server (i.e., machine), and claim 12 is directed to a non-transitory computer-readable recording medium (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “receiving application information including a scheduled date and time of a transaction by a first user, … ; calculating, with reference to a first distributed ledger … , a fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received, the fee being a fee required for the transaction, the fee being calculated to at least one of (i) an amount that increases with an increase in a balance of the token of the first user in the first distributed ledger, (ii) an amount that increases with an increase in an elapsed time from a timing of a last transaction by the first user in the first distributed ledger, or (iii) an amount that increases with a decrease in an average of a transaction volume per unit time of transactions by the first user in the first distributed ledger within a predetermined period up to a current time; transmitting fee information including the fee calculated, … ; receiving, … , first transaction data including a first token quantity indicating a quantity of the token for the transaction scheduled, transferring the first transaction data received … , and storing a first block including the first transaction data in the first distributed ledger; and receiving, … , second transaction data that is different than the first transaction data and includes a second token quantity indicating a quantity of the token for the fee, transferring the second transaction data received … , and storing a second block including the second transaction data in the first distributed ledger.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; sales activities; business relations) and/or fundamental economic practices of facilitating the processing of transactions (including processing information associated with the transactions), namely managing transactions involving tokens using a plurality of distributed ledgers used to record information regarding the tokens/transactions. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a server”, “a plurality of servers” and “a terminal”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving application information … transmitting fee information … receiving first transaction data … transferring the first transaction … storing the first block … receiving second transaction data … transferring the second transaction data … storing a second block …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a server”, “a plurality of servers” and “a terminal” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional claim limitations of “receiving application information … transmitting fee information … receiving first transaction data … transferring the first transaction … storing the first block … receiving second transaction data … transferring the second transaction data … storing a second block …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 11:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 11 recites the at least following limitations of “… manages a first distributed ledger from among the plurality of distributed ledgers; … receives, … , application information including a scheduled date and time of a transaction by the first user, first transaction data including a first token quantity indicating a quantity of the token for the transaction scheduled, and second transaction data that is different than the first transaction data and includes a second token quantity indicating a quantity of the token for a fee; … calculates, with reference to the first distributed ledger in the manager, the fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received, the fee being a fee required for the transaction, the fee being calculated to at least one of (i) an amount that increases with an increase in a balance of the token of the first user in the first distributed ledger, (ii) an amount that increases with an increase in an elapsed time from a timing of a last transaction by the first user in the first distributed ledger, or (iii) an amount that increases with a decrease in an average of a transaction volume per unit time of transactions by the first user in the first distributed ledger within a predetermined period up to a current time; and … transmits fee information including the fee calculated, … , … transfers the first transaction data received … , and … records a first block including the first transaction data in the first distributed ledger, and … receives the second transaction data, …  transfers the second transaction data received …, and … records a second block including the second transaction data in the first distributed ledger.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; sales activities; business relations) and/or fundamental economic practices of facilitating the processing of transactions (including processing information associated with the transactions), namely managing transactions involving tokens using a plurality of distributed ledgers used to record information regarding the tokens/transactions. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 11 further to the abstract idea includes additional elements of “a server”, “a plurality of servers”, “a manager”, “a receiver”, “a terminal”, “a calculator”, and “a transmitter”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receive application information … transmit fee information … receive first transaction data … transfer the first transaction … record the first block … receive second transaction data … transfer the second transaction data … record a second block … ” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a server”, “a plurality of servers”, “a manager”, “a receiver”, “a terminal”, “a calculator”, and “a transmitter” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional claim limitations of “receive application information … transmit fee information … receive first transaction data … transfer the first transaction … record the first block … receive second transaction data … transfer the second transaction data … record a second block … ” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 12:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 12 recites the at least following limitations of “receiving application information including a scheduled date and time of a transaction by a first user, … ; calculating, with reference to a first distributed ledger … , a fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received, the fee being a fee required for the transaction, the fee being calculated to at least one of (i) an amount that increases with an increase in a balance of the token of the first user in the first distributed ledger, (ii) an amount that increases with an increase in an elapsed time from a timing of a last transaction by the first user in the first distributed ledger, or (iii) an amount that increases with a decrease in an average of a transaction volume per unit time of transactions by the first user in the first distributed ledger within a predetermined period up to a current time; transmitting fee information including the fee calculated, … ; receiving, … , first transaction data including a first token quantity indicating a quantity of the token for the transaction scheduled, transferring the first transaction data received … , and storing a first block including the first transaction data in the first distributed ledger; and receiving, … , second transaction data that is different than the first transaction data and includes a second token quantity indicating a quantity of the token for the fee, transferring the second transaction data received … , and storing a second block including the second transaction data in the first distributed ledger.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; sales activities; business relations) and/or fundamental economic practices of facilitating the processing of transactions (including processing information associated with the transactions), namely managing transactions involving tokens using a plurality of distributed ledgers used to record information regarding the tokens/transactions. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 12 further to the abstract idea includes additional elements of “a computer”, “a server”, “a plurality of servers” and “a terminal”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving application information … transmitting fee information … receiving first transaction data … transferring the first transaction … storing the first block … receiving second transaction data … transferring the second transaction data … storing a second block … ” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer”, “a server”, “a plurality of servers” and “a terminal” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional claim limitations of “receiving application information … transmitting fee information … receiving first transaction data … transferring the first transaction … storing the first block … receiving second transaction data … transferring the second transaction data … storing a second block … ” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-3 and 7-10 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 2: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the application information recited in independent claim 1 by further specifying wherein the application information is third transaction data including the scheduled date and time, the plurality of distributed ledgers each include contract code for calculating the fee based on the third transaction data, and the calculating includes calculating the fee by executing the contract code included in the first distributed ledger, when the third transaction data is received. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 3: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the storing of the first block recited in independent claim 1 by further specifying wherein the storing of the first block includes executing a consensus algorithm together with the plurality of other servers and storing the first block in the first distributed ledger, and the storing of the second block includes executing the consensus algorithm together with the plurality of other servers and storing the second block in the first distributed ledger. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the fee information recited in independent claim 1 by further specifying wherein the fee information is information for displaying the fee on a display of the terminal. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the token recited in independent claim 1 by further specifying wherein the token includes a plurality of types of tokens, the first distributed ledger includes a plurality of different sub-distributed ledgers each for a different one of the plurality of types of tokens, the calculating includes calculating a plurality of fees each for the different one of the plurality of types of tokens, based on a transaction by the first user recorded in the plurality of different sub-distributed ledgers before the scheduled date and time included in the application information, and the transmitting includes transmitting, as the fee information, information including the plurality of fees calculated, to the terminal. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the fee information recited in dependent claim 8 by further specifying wherein the fee information is information for displaying each of the plurality of fees for the different one of the plurality of types of tokens, on a display of the terminal. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the fee information recited in independent claim 1 by further specifying wherein the fee information includes inquiry information for inquiring of the first user whether to agree to the fee included in the fee information. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Response to Applicant’s Arguments
6.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-3 and 7-12 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that claim 1, especially as amended in this paper, does not recite a certain method of organizing human activity as it does not involve a fundamental economic concept or commercial and legal interaction as set forth in the 2019 101 Guidelines. Instead, the above- discussed control method of a fund management system involves a specific and novel combination of features in which the above-discussed advantages resulting from this combination of features are achieved. Claim 1 is eligible because it does not recite a judicial exception under Prong One of the revised Step 2A of the 2019 101 Guidelines. Claims 2, 3, 7-10 and 12 are eligible by virtue of their dependencies. Claim 11 is amended in this paper to recite similar features as discussed above with regard to amended claim 1 and similar remarks, as set forth above with regard to claim 1, also apply to claim 11 (See Applicant Arguments/Remarks Pages 7-14). 
In response to Applicant’s arguments, Examiner respectfully submits that claim 1, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; sales activities; business relations) and/or fundamental economic practices of facilitating the processing of transactions (including processing information associated with the transactions), namely managing transactions involving tokens using a plurality of distributed ledgers used to record information regarding the tokens/transactions. Accordingly, the claim recites an abstract idea. See details of Claim Rejections - 35 USC § 101 in the section above.
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that claim 1 does not generally recite applying the claimed invention to well-known and routine computer components, but instead claim 1 requires a specific technique of performing control methodologies of a fund management system that results in the above-discussed technological improvements and advantages. The recitations in claim 1 of the present application would not preempt the use of this control method in all fields. As a result, the claims of the present application do not monopolize any abstract idea in practice. The configuration recited in claim 1 of the present application thus includes additional elements that apply or use any alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Accordingly, Applicant respectfully submits that any alleged recited judicial exception in claim 1 is integrated into a practical application and, under the USPTO’s 2019 101 Guidelines, the claim should be deemed to be eligible because it is not directed to any recited judicial exception. Based on the foregoing discussion, claim 1 is clearly patent eligible at Prong Two of Step 2A of the 2019 101 Guidelines. Claims 2, 3, 7-10 and 12 are patent eligible at least by virtue of their dependencies. Claim 11 is amended in this paper to recite similar features as discussed above with regard to amended claim 1 and similar remarks, as set forth above with regard to claim 1, also apply to claim 11 (See Applicant Arguments/Remarks Pages 15-23). 
In response to Applicant’s arguments, Examiner respectfully submits that independent claim 1 further to the abstract idea includes additional elements of “a server”, “a plurality of servers” and “a terminal”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). See details of Claim Rejections - 35 USC § 101 in the section above.
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that it has already been demonstrated in the foregoing discussion with regard to Step 2A, Prong One and Prong Two that the present invention adds significantly more, as a person having ordinary skill in the subject art will perform the claimed control method of a fund management system in a non-conventional, and non-routine way based on the utilization of the particular combinations of features as disclosed and claimed in the present application. In view of the above, Applicant submits that claim 1 as well as its dependent claims 2-3, 7-10 and 12 are patent eligible under 35 U.S.C. § 101, and it is kindly requested that the rejections be reconsidered and withdrawn. Claim 11 is amended to recite similar features as discussed above with regard to amended claim 1 and similar remarks, as set forth above with regard to claim 1, also apply to claim 11 (See Applicant Arguments/Remarks Pages 23-25). 
In response to Applicant’s arguments, Examiner respectfully submits that the additional elements of “a server”, “a plurality of servers” and “a terminal” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional claim limitations of “receiving application information … transmitting fee information … receiving first transaction data … transferring the first transaction … storing the first block … receiving second transaction data … transferring the second transaction data … storing a second block …” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). See details of Claim Rejections - 35 USC § 101 in the section above.
7.	35 U.S.C. §102 Rejections: Applicant’s arguments with respect to amended claims 1-3 and 7-12 that are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konda et al. (U.S. Pub. No. 2018/0189753), hereinafter, “Konda”, have been considered and they are persuasive. The Examiner notes that the amended limitations “calculating, with reference to a first distributed ledger managed by the server, a fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received, the fee being a fee required for the transaction, the fee being calculated to at least one of (i) an amount that increases with an increase in a balance of the token of the first user in the first distributed ledger, (ii) an amount that increases with an increase in an elapsed time from a timing of a last transaction by the first user in the first distributed ledger, or (iii) an amount that increases with a decrease in an average of a transaction volume per unit time of transactions by the first user in the first distributed ledger within a predetermined period up to a current time” of independent claims 1, 11, and 12 are deemed not to be found in the prior arts and updated search. Therefore, the Examiner hereby withdraws the 35 U.S.C. §102 Rejections of these claims. The Examiner hereby also withdraws the 35 U.S.C. §102 Rejections claims 2, 7-10 since they depend from independent claim 2. 

Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Konda et al. (U.S. Pub. No. 2018/0189753) teach infrastructure for obligation management and validation.
	Chapman et al. (U.S. Pub. No. 2018/0225660) teach systems and methods for issuing and tracking digital tokens within distributed network codes.
	Revankar et al. (U.S. Patent No. 10,880,074) teach smart contract platform for generating and customizing smart contracts.
	Mercuri et al. (U.S. Pub. No. 2019/0013933) teach blockchain object deployment and synchronization across blockchains.

Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
11.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696